Christianson, J.
(concurring specially). The sole question in this case is whether there is sufficient evidence to sustain a finding that the three defendants were copartners. In my opinion this question must be answered in the negative. The contract between Dunahey as party of the first part and Marcellus and Garnes as parties of the second part was one between lender and borrower. The moneys advanced by Marcellus and Garnes to Dunahey were advanced, not as capital of a partnership, but as a loan. The share of the profits to be received by Marcellus and Garnes was to be paid to them as compensation for loaning the money, and not as their share of the profits of a partnership in which they were members. Where a party is interested in the profits of an undertaking only as a means of compensation for services rendered, or for money advanced, he is not a partner. Richardson v. Hughitt, 76 N. Y. 55, 32 Am. Rep. 267; Eager v. Crawford, 76 N. Y. 97; Burnett v. Snyder, 76 N. Y. 344; Curry v. Fowler, 87 N. Y. 33, 41 Am. Rep. 343; Cassidy v. Hall, 97 N. Y. 159, 168; Davis v. Patrick, 122 U. S. 151, 30 L. ed. 1094, 7 Sup. Ct. Rep. 102; Beecher v. Bush, 45 Mich. 188, 40 Am. Rep. 465, 7 N. W. 785. In my opinion the evidence in this case clearly shows that there was no intention of the parties to form a partnership. There is no contention that the defendants Marcellus and Garnes ever held themselves out as partners of Dunahey. Nor is there any contention that the plaintiff extended credit to Dunahey on the strength of any belief on its part that Marcellus and Garnes were Dunahey’s partners. I therefore agree that the judgment appealed from should be reversed and the action dismissed.
Birdzelb, J., concurs.